BLD-147                                                   NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 09-3450
                                  ___________

                           BIENVENIDO CASILLA,
                                      Appellant

                                          v.

        NEW JERSEY STATE PRISON; GEORGE E. ACHEVE, MD;
 RAYMUND T. TAGLE, MD; PAUL TALBOT, MD; RIZWANA NAVEED HAMID,
         MD; LAURENCE DONKOR, MD; ARLENE TINKER, MD;
    COMMISSIONER DEPARTMENT OF CORRECTION OF NEW JERSEY;
      LAWRENCE TALBOT, M.D.; CAROLE HOLT; ELLEN WARNER;
              ROY L. HENDRICKS; MICHELLE R. RICCI;
    CORRECTIONAL MEDICAL SERVICES; SAINT FRANCIS HOSPITAL;
                         ALLAN MARTIN
               ____________________________________

                   Appeal from the United States District Court
                           for the District of New Jersey
                            (D.C. Civil No. 05-cv-4590)
                   District Judge: Honorable Freda L. Wolfson
                   ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 11, 2010

    Before: McKEE, Chief Judge, RENDELL and CHAGARES, Circuit Judges.

                             (Filed     May 20, 2010)
                                      _________

                           OPINION OF THE COURT
                                 _________
PER CURIAM

       Bienvenido Casilla appeals the District Court’s order granting appellees’ motions

for summary judgment. For the reasons below, we will affirm.

       The procedural history of this case and the details of Casilla’s claims are well

known to the parties, set forth in the District Court’s thorough opinion, and need not be

discussed at length. Briefly, Casilla filed a complaint under 42 U.S.C. § 1983 alleging

that appellees were deliberately indifferent to his serious medical needs. Casilla asserted

that appellees failed to adequately treat his stomach pain and knee pain. Appellees moved

for summary judgment. The District Court appointed counsel for Casilla who filed a

response. The District Court granted appellees summary judgment, and Casilla filed a pro

se notice of appeal.

       We have jurisdiction under 28 U.S.C. § 1291. We exercise plenary review over

the District Court’s order granting appellees’ motions for summary judgment. Gallo v.

City of Philadelphia, 161 F.3d 217, 221 (3d Cir. 1998). A grant of summary judgment

will be affirmed if our review reveals that “there is no genuine issue as to any material

fact and that the moving party is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(c). We review the facts in a light most favorable to the party against whom summary

judgment was entered. See Coolspring Stone Supply, Inc. v. American States Life Ins.

Co., 10 F.3d 144, 146 (3d Cir. 1993).

       In order to state a claim under the Eighth Amendment for denial of medical care,



                                             2
Casilla must show that the appellees were deliberately indifferent to his serious medical

needs. Estelle v. Gamble, 429 U.S. 97, 104 (1976). Deliberate indifference can be shown

by a prison official “intentionally denying or delaying access to medical care or

intentionally interfering with the treatment once prescribed.” Id. at 104. A medical need

is serious if it is one “that has been diagnosed by a physician as requiring treatment or one

that is so obvious that a lay person would easily recognize the necessity for a doctor's

attention.” Monmouth County Correctional Inst. Inmates v. Lanzaro, 834 F.2d 326, 347

(3d Cir. 1987). Mere disagreement as to the proper medical treatment will not support a

claim under the Eighth Amendment. Spruill v. Gillis, 372 F.3d 218, 235 (3d Cir. 2004).

Courts will “disavow any attempt to second-guess the propriety or adequacy of a

particular course of treatment . . . (which) remains a question of sound professional

judgment.” Inmates of Allegheny Jail v. Pierce, 612 F. 2d 754, 762 (3d Cir. 1979)

(citations omitted).

       Casilla’s medical records show that his complaints were treated with medications,

several diagnostic tests, consultations with specialists, and three knee surgeries. As for the

year-long delay in Casilla receiving knee replacement surgery, there is nothing in the

record concerning the process for scheduling surgeries, why the delay occurred, or how

any of the appellees were responsible for the delay. With respect to Casilla’s claims that

surgery was never performed on his left knee, he has not shown that surgery was ever

prescribed for his left knee. The document he has submitted in support of this allegation



                                              3
does not contain any such recommendation. Likewise, he has not submitted any evidence

showing that surgery for his stomach pain has been medically indicated. We agree with

the District Court that Casilla has not shown a genuine issue as to any material fact and

that the medical appellees are entitled to summary judgment on his claims.

       Casilla’s claims against Appellees Hendricks and Ricci fail because prison

officials cannot be held to be deliberately indifferent merely because they did not respond

to the medical complaints of a prisoner who was already being treated by the prison

medical staff. Durmer v. O’Carroll, 991 F.2d 64, 69 (3d Cir. 1993). “[A]bsent a reason

to believe (or actual knowledge) that prison doctors or their assistants are mistreating (or

not treating) a prisoner, a non-medical prison official [] will not be chargeable with the

Eighth Amendment scienter requirement of deliberate indifference.” Spruill v. Gillis, 372

F.3d 218, 236 (3d Cir. 2004).

       Summary action is appropriate if there is no substantial question presented in the

appeal. See Third Circuit LAR 27.4. For the above reasons, as well as those set forth by

the District Court, we will summarily affirm the District Court’s order. See Third Circuit

I.O.P. 10.6. Casilla’s motion for the appointment of counsel is denied.




                                              4